Exhibit 10.28

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 13th day of April, 2005
(the “Effective Date”) is entered into Medical Device Manufacturing, Inc. (dba)
Accellent, Inc., a Colorado corporation with its principle place of business at
200 West Seventh Avenue, Collegeville, PA 19426 (the “Company”), and Daniel
DeSantis (the “Employee”).

WHEREAS, the Company desires to employ the Employee on the terms and conditions
contained herein; and

WHEREAS, the Employee desires to be employed with the Company on the terms and
conditions contained herein;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

1.                                      Term of Employment. The Company hereby
agrees to employ the Employee, and the Employee hereby accepts employment with
the Company, upon the terms set forth in this Agreement, for the period
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (such period, as it may be extended, the “Employment Period”),
unless sooner terminated in accordance with the provisions of Section 4. The
Employment Period shall be automatically extended at the conclusion of the
initial three-year term and each term thereafter for a subsequent three-year
term. If the Company provides notice to Employee that the Agreement shall not be
so renewed, such event shall be treated as a termination pursuant to Section 4.4
hereof.

2.                                      Title; Capacity. The Employee shall
serve as Executive Vice President, Human Resources and in such other position(s)
as the President and Chief Executive Officer may determine from time to time.
The Employee shall report to the President and Chief Executive officer or
his/her designee responsible for the day-to-day operation of the Company. The
Employee will have responsibility over the Company’s Human


--------------------------------------------------------------------------------


 

Resources functions. The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities as the President, the Company’s Board of
Directors (the “Board”) or its designee shall from time to time reasonably
assign to him. The Employee agrees to devote his entire business time, attention
and energies to the business and interests of the Company during the Employment
Period. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company. Nothing in this Section 2, however,
will prevent the Employee from engaging in additional activities in connection
with personal investment and community affairs that are not inconsistent with
the Company’s policies or the Employee’s duties under this Agreement.
Notwithstanding the foregoing, upon approval by the CEO and the Board, which
approval shall not be unreasonably withheld, and subject to any conflict of
interest policies of the Company and so long as the following does not
materially interfere with the performance of the Employee’s duties and
obligations hereunder, the Employee may serve on the board of directors (or its
equivalent) of up to one (1) for-profit business enterprise.

3.                                      Compensation and Benefits.

3.1          Base Salary. The Company shall pay the Employee, pursuant to the
Company’s normal payroll procedures for its employees, an initial annual base
salary of $200,000. Such salary, as may be altered from time to time, shall be
subject to such increases as may be determined by the Company, in its sole
discretion. The salary shall not be subject to decrease except in conjunction
with similar salary decreases for all executive officers of the Company.

3.2          Annual Incentive Bonus. The Employee will be eligible for an annual
target bonus of 50% of his base salary (the “Annual Target Bonus”), prorated
from date

2


--------------------------------------------------------------------------------


 

of hire and based upon the Employee’s reaching individual and Company-related
performance milestones to be set forth by the Company in a separate document. In
addition, the Employee may be eligible for bonuses in excess of the Annual
Target Bonus for his substantially exceeding the milestones set forth, as well
as for other extraordinary performance. The setting of the performance
milestones, as well as the determination of the amount of these bonuses, if any
are earned, shall be determined by the President & Chief Executive Officer and
approved by the compensation committee and the Board thereof in the exercise of
its discretion.

3.3          Fringe Benefits. The Employee shall be eligible to participate in
all bonus and benefit programs that the Company establishes and makes available
to its employees, if any, to the extent that the Employee’s position, tenure,
salary, age, health and other qualifications make him eligible to participate.
You will receive a car allowance of $850.00 per month paid in a manner
consistent with our standard payroll practices. The Employee will be eligible
for such other perquisites programs as such may be provided for all other
executive vice presidents of the Company.

3.4          Vacation Accrual. The Employee will be eligible to accrue up to 3
weeks of vacation during each full calendar year. Such vacation time shall be
governed by the Company’s procedures regarding paid time off.

3.5          Reimbursement of Expenses. The Company shall reimburse the Employee
for all reasonable and necessary travel, entertainment and other expenses
incurred or paid by the Employee in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement.
Upon presentation by the Employee of documentation, expense statements, vouchers
and/or such other

3


--------------------------------------------------------------------------------


supporting information as the Company may request, the employee will be
reimbursed by the company for all reasonable expense subject to approval by the
President and Chief Executive Officer.

3.6          Stock Options. Subject to approval of the Board and the Employee’s
execution of the applicable Company option grant agreement, the Employee shall
be granted the option to purchase 75,000 shares of the Company’s Common Stock at
a purchase price equal to the fair market value as determined by the Board on
the date of grant (anticipated to be $8.18 per share). The stock options shall
be governed by the terms and conditions detailed in the Company’s Employee Stock
Option Plan and the separate stock option agreement. It is intended that the
stock options will vest 20% per year after the date the Employee starts
employment. The Employee may be eligible for future stock option grants, as
determined by the Board in its sole discretion.

3.7          Relocation. The Company, on a tax neutral grossed up basis shall
(a) pay or reimburse all reasonable relocation expenses, including but not
limited to, packing, moving, and storage of household goods and up to two
personal automobiles(s), relocation related travel, six (6) months of temporary
living expenses, commissions paid on the sale of the Employee’s current primary
residence, closing costs and fees and (b) pay a relocation bonus of $30,000.00
upon completion of Employee’s relocation, so long as the relocation is
reasonably completed no later than one (1) year following the Employee’s first
day of employment with the Company.

3.8          Indemnification. During Employee’s employment and for three (3)
years thereafter, Employee shall be included in the Company’s directors and
officers liability insurance. In addition, Employee shall have all rights to
indemnification

4


--------------------------------------------------------------------------------


to which Employee is entitled under the Company’s certificate of incorporation
and bylaws.

3.9          Change In Control. During Employee’s employment, the Employee shall
receive change in control protection and benefits, if any, as such may be
provided to all other executive vice presidents of the Company.

3.10    Sign On Bonus. The Company shall pay to the Employee a gross aggregate
sign on bonus of $50,000.00, to be earned and payable as follows: (i) $25,000.00
to be earned on the first day of employment and payable in the first regular
payroll thereafter; and (ii) $25,000.00 to be earned on the six month
anniversary following the first day of employment, if the Employee remains
employed at that, and payable in the first regularly scheduled payroll
thereafter.

3.11    Individual Rights. The Employee acknowledges that the Company needs
flexibility within its compensation and hiring processes. Accordingly, nothing
herein shall be deemed to limit the Company’s right and ability to provide
individual compensation, rights and benefits to other executive vice presidents
or other employees of the Company, which are different from or greater than the
compensation, benefits and perquisites provided for hereunder and no additional
rights would arise to the Employee in such circumstance.

4.                                      Employment Termination. The employment
of the Employee by the Company pursuant to this Agreement shall terminate upon
the occurrence of any of the following:

4.1          For Cause by the Company. At the election of the Company, for
Cause, immediately upon written notice by the Company to the Employee. For the
purposes of this Section 4.1, “Cause” for termination shall be deemed to exist
upon a good faith finding by the Company, after the “Cure Period”, if
applicable, of (a) an intentional act by the Employee which materially injures
the Company;

5


--------------------------------------------------------------------------------


 

(b) an intentional refusal or failure by the Employee to follow lawful and
reasonable directions of the President & Chief Executive Officer; (c) a willful
and habitual neglect of duties by the Employee; (d) a material breach by the
Employee of the Company’s policies and procedures or any material breach of the
Employee’s obligations hereunder; (e) a conviction of the Employee of a felony
involving moral turpitude which is reasonably likely to inflict or has inflicted
material injury on the Company; (f) a finding that the Employee has not moved
his primary residence to within commuting distance of the Company’s offices in
Massachusetts. The “Cure Period” shall be a period of thirty (30) days within
which the Employee may attempt to cure a “Cause” that has been identified in
writing to him by the Company. The Employee shall only be eligible for the Cure
Period in such instance where the Company’s reason for “Cause” is reasonably
susceptible to cure within thirty (30) days.

4.2          Death or Disability. Upon the death or disability of the Employee.
As used in this Agreement, the term “disability” shall mean the inability of the
Employee with reasonable accommodation as may be required by State or Federal
law, due to a physical or mental disability, for a period equal to the
eligibility waiting period under the Company’s long term disability insurance
policy. A determination of disability shall be made by a physician satisfactory
to both the Employee and the Company, provided that if the Employee and the
Company do not agree on a physician, the Employee and the Company shall each
select a physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties;

4.3          Resignation by the Employee. At the election of the Employee, upon
not less than thirty (30) days prior written notice of termination; and

6


--------------------------------------------------------------------------------


 

4.4          Without Cause by the Company. At the election of the Company,
without Cause, immediately upon written notice by the Company to the Employee.

4.5          Good Reason by the Employee. At the election of the Employee, for
“Good Reason”, thirty days after written notice has been delivered to the
Company by the Employee, detailing the Good Reason, if such Good Reason remains
uncured at that time. “Good Reason” means any of the following:

a) The Company’s failure to pay or provide material benefits expressly provided
for pursuant to Section 3 of this Agreement;

b)  The Company materially adversely altering the title or status of Employee’s
position, except that the Company may provide the Employee with reasonable
additional duties that are appropriate for an executive of the Company; or

c) The Company requiring the Employee to relocate his principle office
(reasonable business travel excluded), without his consent, more than sixty (60)
miles from Newton, Massachusetts.

5.                                      Effect of Termination.

5.1          Termination for Cause or at Election of the Employee. In the event
the Employee’s employment is terminated for Cause pursuant to Section 4.1, or
upon the resignation of the Employee pursuant to Section 4.3, the Company shall
pay to the Employee his Accrued Benefits. For purposes of this Agreement,
“Accrued Benefits” means (a) the earned but unpaid portion of the Employee’s
salary accrued through the date of such termination, (b) the unpaid Annual
Incentive Bonus, if any, for prior fiscal years, (c) the unreimbursed expenses
incurred to such date pursuant to Section 3.7, (d) the earned but unpaid portion
of the signing bonus, if any, pursuant to Section 3.10, (e) any accrued but
unused vacation, (f)

7


--------------------------------------------------------------------------------


any unreimbursed expenses or unpaid and vested benefits or perquisites through
the date of termination, and (g) any benefit continuation and/or conversion
rights required by law or the Company’s benefits plans or policies.

5.2          Termination for Death or Disability. If the Employee’s employment
is terminated by death or because of disability pursuant to Section 4.2, the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the compensation that would otherwise be payable to the Employee up to
the end of the month in which the termination of his employment because of death
or disability occurs, along with the Employee’s Accrued Benefits, and a pro rata
portion (based on the number of days elapsed in the fiscal year in which such
termination occurs, as of the date the employee died or went out on disability)
of the Annual Incentive Bonus at target, payable in a lump sum within thirty
(30) days thereafter

5.3          Termination Without Cause or for Good Reason. If the Employee’s
employment is terminated without Cause pursuant to Section 4.4 or by the
Employee for Good Reason pursuant to Section 4.5, the Company shall:

a)                 Pay the Employee his Accrued Benefits;

b)                Pay the Employee a one time payment equal to one-half his
annual target bonus;

c)                 Pay the Employee twelve (12) monthly payments equal, in the
aggregate, to his annual salary, to be paid in accordance with the Company’s
regular payroll practices, less applicable withholdings, over a period of twelve
(12) months (the “Severance Period”);

d)                During the Severance Period, reimburse the Employee (or pay
directly to the insurer, at the Company’s option) for the costs associated with
the

8


--------------------------------------------------------------------------------


 

Employee and his dependents continuing group medical benefits pursuant to COBRA,
as such law may be amended; and

e)                 Pay the costs, up to a maximum of $7,500.00 associated with
executive level outplacement assistance by an outplacement firm selected by the
Employee and reasonably approved by the Company.

All payments and benefits provided pursuant to this Section 5.3 shall be
conditioned upon and subject to the Employee’s first executing a severance
agreement and general release of claims in favor of the Company, its officers,
directors, employees and affiliates, drafted by and satisfactory to the Company.

5.4          Survival. The provisions of Section 5 shall survive the termination
of this Agreement.

6.                                      Proprietary Information; Invention
Assignment and Non-Competition. The Employee agrees to be bound by all of the
provisions of the Company’s standard Non-Disclosure, Non-Solicitation, Non
Competition and Invention Assignment Agreement, which is incorporated herein by
reference and made a part hereof (the “Non-Disclosure Agreement”). A copy of the
Non-Disclosure Agreement is attached hereto as Exhibit A.

7.                                      Other Agreements. The Employee hereby
represents that he is not bound by the terms of any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
confidential or proprietary information in the course of his employment with the
Company or to refrain from competing, directly or indirectly, with the business
of such previous employer or any other party. The Employee further represents
that his performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him in confidence or in
trust prior to his employment with the Company.

9


--------------------------------------------------------------------------------


 

8.                                      Notices.  All notices required or
permitted under this Agreement shall be in writing and shall be deemed effective
upon personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, postage prepaid, addressed to the other party at
the address shown above, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 8.

9.                                      Pronouns. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa.

10.                                Entire Agreement. This Agreement constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

11.                                Amendment. This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Employee.

12.                                Governing Law; Jurisdiction and Arbitration.

12.1.

Governing Law and Jurisdiction. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the Commonwealth of Massachusetts.
The parties agree that any disputes arising under this Agreement or otherwise
related to the Employee’s employment with the Company shall be brought
exclusively in the state and federal courts located in the Commonwealth of
Massachusetts and the parties hereby waive any defense of lack of personal
jurisdiction in any such action.

 

12.2.

Arbitration.

a)    Except for the “Excluded Claims” identified in Section 12.2(b), any
controversy or claim arising out of or relating to: (i) this Agreement, or the
breach thereof, (ii) any other document or agreement referred to in this

10


--------------------------------------------------------------------------------


Agreement; (iii) claims for wages or other compensation due, (iv) tort claims,
(v) claims for discrimination (including, but not limited to, race, sex, sexual
orientation, religion, national origin, age, marital status, physical or mental
disability or handicap, or medical condition), (vi) claims for benefits (except
claims under an employee benefit or pension plan that either (1) specifies that
its claims procedure shall culminate in an arbitration procedure different from
this one, or (2) is underwritten by a commercial insurer which decides claims);
(vii) claims for violation of any federal, state or other governmental law,
statute, regulation, or ordinance; and (viii) other claims regarding your
employment with or separation from the Company, shall be settled by arbitration
administered by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. The arbitration process shall be
instigated by either party giving written notice to the other of the desire for
arbitration and the factual allegations underlying the basis for the dispute.
Only a person who is a practicing lawyer admitted to a state bar may serve as
the arbitrator. The American Arbitration Association’s National Rules For The
Resolution Of Employment Disputes shall control any discovery conducted in
connection with the arbitration.

b)                                    The “Excluded Claims” include: (i) claims
for workers’ compensation or unemployment compensation benefits, which shall be
heard pursuant to the laws governing such claims, and (ii) claims by the Company
or by me for temporary restraining orders or preliminary injunctions (“temporary
equitable relief) in cases in which such temporary equitable relief would be
otherwise authorized by law, including but not limited to claims

11


--------------------------------------------------------------------------------


 

pursuant to Section 6 of this Agreement, which claims may be brought in a court
of competent jurisdiction pursuant to Section 12.1. Such resort to temporary
equitable relief shall be in aid of arbitration only, and in such cases the
trial on the merits of the action will occur in front of, and will be decided
by, the Arbitrator, who will have the same ability to order legal or equitable
remedies as could a court of general jurisdiction.

c)                                     The Company will be responsible for
paying any filing fee and the fees and costs of the Arbitrator; provided,
however, that if the Employee is the party initiating the claim, he will
contribute an amount equal to the filing fee to initiate a claim in the court of
general jurisdiction in the Commonwealth of Massachusetts. Each party shall pay
for its own costs and attorneys’ fees, if any. However, if any party prevails on
a statutory claim which affords the prevailing party attorneys’ fees and costs,
the Arbitrator may award reasonable attorneys’ fees and/or costs to the
prevailing party, applying the same standards a court would apply under the law
applicable to the claim(s).

d)                                    Any result reached by the arbitrator shall
be binding on all parties to the arbitration, and no appeal may be taken. It is
agreed that any party to any award rendered in such arbitration proceeding may
seek a judgment upon the award and that judgment may be entered thereon by any
court having jurisdiction. The arbitration shall be conducted in the State of
Massachusetts.

e)                                     Waiver of Jury Trial. I UNDERSTAND THAT
BY SIGNING THIS ARBITRATION AGREEMENT, I AM WAIVING MY RIGHT TO A JURY TRIAL.

12


--------------------------------------------------------------------------------


 

13.                                Successors and Assigns. This Agreement is
intended to bind and inure to the benefit of and be enforceable by the Employee
and the Company, and their respective successors and assigns, except that the
Employee may not assign any of his duties hereunder and he may not assign any of
his rights hereunder without the prior written consent of the Company. The
Company shall have the right at any time to assign this Agreement to its
successors and assigns; provided, however, that the assignee or transferee is
the successor to all or substantially all of the business and assets of the
Company and such assignee or transferee assumes all of the obligations, duties
and liabilities of the Company set forth in this Agreement.

14.                                Acknowledgment. The Employee states and
represents that he has had an opportunity to fully discuss and review the terms
of this Agreement with an attorney. The Employee further states and represents
that he has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof and
signs his name of his own free act.

15.                                No Waiver. No delay or omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion. Any ambiguity in this
Agreement will not be construed against the party who drafted the provision or
this Agreement.

16.                                Captions. The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

13


--------------------------------------------------------------------------------


 

17.                                 Severability. In case any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

18.                                Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which shall constitute one and the same Agreement. The respective rights and
obligations of the parties hereunder shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

MEDICAL DEVICE MANUFACTURING, INC.
(dba) ACCELLENT, INC.

 

 

 

 

 

By:

/s/ RON SPARKS

 

Ron Sparks

 

President & Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ DANIEL DESANTIS

 

Daniel DeSantis

 

14


--------------------------------------------------------------------------------


NON-DISCLOSURE, NON-SOLICITATION, NON-COMPETITION
AND INVENTION ASSIGNMENT AGREEMENT

This Non-Disclosure, Non-Solicitation, Non-Competition and Invention Assignment
Agreement is made by and between Medical Device Manufacturing, Inc. (dba)
Accellent, Inc., a CO corporation (hereinafter referred to collectively with any
of its subsidiaries as the “Company”), and Daniel DeSantis (the “Employee”).

IN CONSIDERATION of the employment and continued employment of the Employee by
the Company, the Employee and the Company agree as follows:

1.             Condition of Employment.

The Employee acknowledges that his employment with the Company is contingent
upon his agreement to sign and adhere to the provisions of this Non-Disclosure,
Non-Solicitation, Non-Competition and Invention Assignment Agreement (the
“Agreement”).

2.             Proprietary and Confidential Information.

(a)           The Employee agrees that all information, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business, business relationships, financial affairs or technical information
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Company.  By way of illustration, but not limitation, Proprietary
Information may include any confidential information provided by third parties,
including confidential customer information, discoveries, inventions, products,
product improvements, product enhancements, processes, methods, manufacturing
and engineering techniques, formulas, compositions, compounds, negotiation
strategies and positions, projects, developments, plans (including business and
marketing plans), research data, clinical data, financial data (including sales
costs, profits, pricing methods), personnel data, computer programs (including
software used pursuant to a license agreement), customer and supplier lists, and
contacts at or knowledge of customers or prospective customers of the Company. 
The Employee will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of his duties as an employee of the Company)
without written approval by an officer of the Company, either during or after
his employment with the Company, unless and until such Proprietary Information
has become public knowledge without fault by the Employee.

(b)           The Employee agrees that all files, documents, letters, memoranda,
reports, records, data, sketches, drawings, models, notebooks, program listings,
computer equipment or devices, computer programs or other written, photographic,
or other tangible material containing Proprietary Information, whether created
by the Employee or others, which shall come into his custody or possession,
shall be and are the exclusive property of the Company to be used by the
Employee only in the performance of his duties for the Company and shall not be
copied or removed from the Company premises except in the pursuit of the
business of the Company.  All such materials or copies thereof and all tangible
property of the Company in the custody or possession of the Employee shall be
delivered to the Company, upon the earlier of (i) a request

15


--------------------------------------------------------------------------------


by the Company or (ii) termination of his employment.  After such delivery, the
Employee shall not retain any such materials or copies thereof or any such
tangible property.

(c)           The Employee agrees that his obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his obligation to return materials and tangible property set forth in
paragraph (b) above also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee.


3.             INVENTION ASSIGNMENT.

(a)           The Employee agrees to fully and promptly disclose to the Company
any inventions, improvements, processes, procedures, techniques, documentation,
specifications, research, designs, files, methods, ideas, whether patentable or
not (collectively referred to as “Inventions”), which are created, made,
conceived or reduced to practice by the Employee or under the Employee’s
direction, whether or not during normal working hours or on the premises of the
Company.  The Employee has attached hereto as Schedule A, a list of Inventions
as of the date of this Agreement which belong to the Employee and which the
Employee shall not assign to the Company (the “Prior Inventions”), or, if no
such list is attached, the Employee represents that there are no such Prior
Inventions.

(b)           Any and all Inventions which the Employee may make, conceive,
discover or develop during the term of his employment with the Company shall be
deemed works made for hire under the applicable copyright laws, and it is
intended that all such Inventions shall be the sole and exclusive property of
the Company.  The Employee agrees to assign and hereby does assign to the
Company all his rights and interests in all Inventions, patents, copyrights,
trademarks, and rights to royalties with respect to such Inventions, patents,
copyrights, and trademarks, including all proprietary rights, publication
rights, display rights, attribution rights, integrity rights, approval rights,
publicity rights, privacy rights, or moral rights associated therewith.  The
Employee understands that this paragraph (b) shall not apply to Inventions which
are made and conceived by the Employee (i) not during normal working hours, (ii)
not on the Company’s premises, (iii) not using the Company’s tools, devices,
equipment, or Proprietary Information (as defined in Paragraph 1), and (iv) not
otherwise related to the business of the Company.  The Employee further
understands that this paragraph (b) shall not apply to Prior Inventions listed
on Schedule A.

(c)           The Employee agrees to cooperate fully with the Company, both
during and after his employment, to write and prepare all specifications and
procedures regarding such Inventions and otherwise aid and assist the Company to
procure, maintain, or enforce copyrights, patents or other intellectual property
rights relating to Inventions.  The Employee agrees to sign all papers,
including without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignment of priority rights, and
powers of attorney, which the Company deems necessary or desirable in order to
protect its rights and interests in Inventions.  The Employee understands that
he shall not receive any special or additional compensation for performing his
obligations under this paragraph (c).  If the Employee is called upon to render

16


--------------------------------------------------------------------------------


such assistance after he leaves the Company, however, the Employee will be
entitled to reimbursement of any reasonable expenses incurred at the request of
the Company.

4.             Other Agreements.

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of his
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party, or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party.  The Employee further represents that his performance of all the
terms of this Agreement and the performance of his duties as an employee of the
Company do not and will not breach any agreement with any prior employer or
other party to which the Employee is a party (including without limitation any
non-disclosure or non-competition agreement), and that the Employee will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

5.             Non-Competition and Non-Solicitation.


WHILE EMPLOYED BY THE COMPANY, THE EMPLOYEE SHALL DEVOTE ALL OF HIS BUSINESS
TIME, ATTENTION, SKILL AND EFFORT TO THE FAITHFUL PERFORMANCE OF HIS DUTIES FOR
THE COMPANY.  FOR A PERIOD OF ONE (1) YEAR AFTER THE TERMINATION OR CESSATION OF
EMPLOYEE’S EMPLOYMENT FOR ANY REASON, THE EMPLOYEE WILL NOT, IN THE GEOGRAPHICAL
AREAS THAT THE COMPANY OR ANY OF ITS SUBSIDIARIES DOES BUSINESS OR HAS DONE
BUSINESS AT THE TIME OF EMPLOYEE’S DEPARTURE, DIRECTLY OR INDIRECTLY:

(a)           Engage or assist others in engaging in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company’s
business, including but not limited to any business or enterprise that develops,
manufactures, markets, or sells any product or service that competes with any
product or service developed, manufactured, marketed or sold, or planned to be
developed, manufactured, marketed or sold, by the Company or any of its
subsidiaries while the Employee was employed by the Company; or

(b)           Either alone or in association with others (i) induce or attempt
to induce, any employee or independent contractor of the Company to leave
employment or other engagement with the Company, or (ii) hire, solicit or
recruit or attempt to hire, solicit or recruit for employment engagement as an
independent contractor, or any person who was employed by the Company at any
time during the term of the Employee’s employment with the Company.  This
restriction shall not apply to hire of any individual who has not been employed
by the Company for a period of six (6) months or more; or

(c)           Either alone or in association with others, solicit, divert or
take away, or attempt to solicit, divert or take away, the business or patronage
of any of the clients, customers, business partners, investors or accounts of
the Company which were contacted, solicited or served by the

17


--------------------------------------------------------------------------------


Company at any time during the term of the Employee’s employment with the
Company and regarding which the Employee had either:  (i) substantive contact;
or (ii) access to confidential information.

6.             Not An Employment Contract.

The Employee acknowledges that this Agreement does not constitute a contract of
employment, either express or implied, and does not imply that the Company will
continue the Employee’s employment for any period of time.  This Agreement shall
in no way alter the Company’s policy of employment at will, under which both the
Employee and the Company remain free to terminate the employment relationship,
with or without cause, at any time, with or without notice.  This at-will
employment relationship may only be altered in a writing signed by the President
of the Company.

7.             Return of Company Property.

The Employee agrees to return immediately upon the cessation of his employment
with the Company or earlier if requested by the Company, all Company property
including, but not limited to, keys, files, records (and copies thereof),
computer hardware and software, cellular phones, pagers, and Company vehicle,
which is in his possession or control.  The Employee acknowledges he has no
ownership rights over such property.  The Employee further agrees to leave
intact all electronic Company documents, including those, which he developed or
help develop during his employment.

8.             General Provisions.

(a)           Entire Agreement.  This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement.  This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company.  The Employee agrees that any change or changes in his
duties, salary or compensation after the signing of this Agreement shall not
affect the validity or scope of this Agreement.

(b)           Interpretation.  If the Employee violates the provisions of
Section 5 of this Agreement, the Employee shall continue to be bound by the
restrictions set forth in Section 5 until a period of one (1) year has expired
without any violation of such provisions.  If any restriction set forth in
Section 5 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

(c)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect or impair the validity or enforceability of
any other provision of this Agreement.

18


--------------------------------------------------------------------------------


(d)           Waiver.  No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other right. 
A waiver or consent given by the Company on any one occasion is effective only
in that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

(e)           Employee Acknowledgment and Equitable Remedies.  The Employee
acknowledges that the restrictions contained in this Agreement are necessary for
the protection of the business and goodwill of the Company and considers the
restrictions to be reasonable for such purpose.  The Employee agrees that any
breach of this Agreement is likely to cause the Company substantial and
irrevocable damage and that therefore, in the event of any breach of this
Agreement, the Employee agrees that the Company, in addition to any and all such
other remedies that may be available, shall be entitled to specific performance
and other injunctive relief without posting a bond.

(f)            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation or entity with which or into which the
Company may be merged or which may succeed to its assets or business, provided
however that the obligations of the Employee are personal and shall not be
assigned by the Employee.

(g)           Subsidiaries and Affiliates.  The Employee expressly consents to
be bound by the provisions of this Agreement for the benefit of the Company or
any subsidiary or affiliate thereof to whose employ the Employee may be
transferred without the necessity that this Agreement be re-signed at the time
of such transfer.

(h)           Governing Law, Forum and Jurisdiction.  This Agreement shall be
governed by and construed as a sealed instrument under and in accordance with
the laws of the Commonwealth of Pennsylvania (without reference to the conflicts
of law provisions thereof).  Any action, suit, or other legal proceeding that is
commenced to resolve any matter arising under or relating to any provision of
this Agreement shall be commenced only in a court of the Commonwealth of
Pennsylvania (or, if appropriate, a federal court located within Pennsylvania),
and the Company and the Employee each consents to the jurisdiction of such a
court.

(i)            Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

19


--------------------------------------------------------------------------------


THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND FULLY
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

ACCELLENT, INC.:

 

 

 

 

 

 

 

By:

/s/ Ron Sparks

 

 

President and CEO

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Daniel DeSantis

 

 

(Signature)

 

20


--------------------------------------------------------------------------------